Order of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about May 29, 2002, which, to the extent appealed from as limited by the brief, in child protective proceedings pursuant to Family Court Act article 10, upon findings of abuse against respondent, placed his daughter, Devina S., in the custody of the Commissioner of Social Services for placement with Administration for Children’s Services, and directed that respondent was not to visit with the child until certain conditions were satisfied, unanimously affirmed, without costs. Appeals from orders, same court and Judge, entered on or about July 30, 2001, and on or about February 19, 2002, finding that respondent had abused the subject children and prohibiting the children from visiting with respondent in a correctional facility without court approval, unanimously dismissed, without costs, as superseded by the appeal from the subsequent dispositional order.
*189Respondent’s abuse of the subject children was established by proof demonstrating that he murdered the children’s mother in the children’s home while they were present (see Matter of Jayvon L., 18 AD3d 292 [2005]). Respondent’s contention that the abuse finding is not sustainable respecting the children not biologically related to him because he was not a person legally responsible for their care is without merit. The proof, including transcripts of respondent’s testimony from the trial at which he was convicted of the murder of the children’s mother, established, as a matter of law, that respondent was, in fact, a person legally responsible for the children’s care (see Matter of Faith GG., 179 AD2d 901 [1992], lv denied 80 NY2d 752 [1992]).
We have considered respondent’s remaining argument challenging the court’s conditional denial of visitation with Devina S., and find it meritless. Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.